Citation Nr: 1722690	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  11-20 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a disability affecting the nerves of the left leg, claimed as nerve entrapment.

2. Entitlement to a rating in excess of 20 percent for degenerative osteoarthritis with multilevel disc disease of the lumbar spine (low back).

3. Entitlement to a rating in excess of 40 percent for low back disability.

4. Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.

5. Entitlement to an initial compensable rating prior to August 12, 2013 and in excess of 10 percent therefrom for gastroesophageal reflux disease (GERD).

6. Entitlement to an initial compensable rating for right inguinal hernia repair.

7. Entitlement to a temporary total rating for convalescence related to right inguinal hernia repair beyond September 30, 2007.

8. Entitlement to service connection for treatment purposes for damaged or missing teeth.

9. Entitlement to a rating in excess of 30 percent prior to August 12, 2013 and in excess of 60 percent therefrom for Methicillin-Resistant Staphylococcus Aureus (MRSA) with chronic dermatitis.

10. Entitlement to an effective date prior to September 14, 2008 for the grant of service connection for MRSA.

11. Entitlement to compensation for total disability based on individual  unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to November 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008, May 2009, June 2010, and December 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, San Juan, Puerto Rico and Montgomery, Alabama.  The RO in Montgomery currently has jurisdiction.  The Veteran testified before the undersigned in a March 2017 hearing.  A hearing transcript has been associated with the claims file.

The issues of service connection for dental treatment, increased ratings for the low back (in excess of 40 percent) and associated radiculopathy symptoms, earlier effective date for MRSA, an increased rating for hernia, and TDIU prior to December 30, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is in relative equipoise that the Veteran's left lower extremity symptoms are related to his service-connected low back disability.

2. Resolving doubt in the Veteran's favor, his low back flexion is functionally limited to 30 degrees.  

3. Prior to August 12, 2013, the evidence shows only one symptom enumerated in the rating criteria; beginning August 12, 2013, the evidence shows two or more such symptoms but not severity productive of considerable or serious impairment of health.

4. Prior to August 12, 2013, the evidence shows the Veteran had systemic treatment for dermatitis for a total duration of six weeks or more but not constantly; beginning August 12, 2013, the Veteran receives the highest rating available under the Diagnostic Code.

5. MRSA infection is a severe postoperative residual related to the Veteran's hernia repair that caused an additional month of convalescence in September 2008.

6. Beginning on December 30, 2009, the Veteran's combined disability rating is greater than 70 percent and he is unable to secure or follow a substantially gainful occupation due to his service-connected back and depression disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for left lower extremity radicular symptoms stemming from the low back disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 4.71a, DC 5242 (2016).

2. Throughout the rating period on appeal, the criteria for a 40 percent rating for the back disability have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5242.

3. The criteria for an initial compensable prior to August 12, 2013 and in excess of 10 percent thereafter for GERD have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7346.

4. The criteria for ratings in excess of 30 percent prior to August 12, 2013 and in excess of 60 percent therefrom for MRSA with chronic dermatitis have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7806.  

5. The criteria for a temporary total rating for postsurgical convalescence beyond September 30, 2007 have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.30.

6. The criteria for TDIU compensation from December 30, 2009 have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The RO sent the Veteran letters in October 2007, December 2008, and October 2014, which satisfied VA's notification duties.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  Although the Veteran applied for vocation rehabilitation through VA, he was denied such services and no vocational rehabilitation evaluations or records were created.  See July 2010 correspondence.  VA provided examinations for the Veteran's back, lower extremities, GERD, MRSA, and hernia disabilities in January 2009, March 2009, February 2010, and August 2013.  The examinations were thorough and detailed, recorded the subjective reports and objective findings, and addressed the rating criteria.  The Veteran has not raised any argument regarding the inadequacy of examinations or how additional testing could assist in proving his claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service connection

The Veteran asserts that he has a nerve condition affecting his left lower extremity that is the result of his service-connected low back disability.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The rating criteria for rating disabilities of the spine include a note directing the adjudicator to rate neurological abnormalities associated with the spine separately.  38 C.F.R. § 4.71a, DC 5242, Note (1).

After a review of the record, the Board finds that the criteria for a separate rating for left lower extremity radiculopathy symptoms is appropriate.  See 38 C.F.R. §§ 3.303, 3.310, 4.71a, DC 5242.

The evidence shows objective findings and subjective complaints of symptoms in the Veteran's left lower extremity and the evidence is in relative equipoise on the question of whether those symptoms are related to the service-connected back disability.  A February 2008 lumbar spine MRI report notes that the disc bulge contacts the left L5 root in the lateral recess but does not significantly compress it.  A July 2008 EMG study found no denervation potentials except in the right L3-L4 paraspinals.  The impression was right L3-L4 radiculopathy; left radiculopathy was not found.  A January 2009 report notes normal EMG of all left and right paraspinal muscles and all muscle testing in the right and left lower extremities.  A February 2010 EMG study also did not find evidence of left side radiculopathy.  On multiple occasions, the Veteran reported experiencing burning and numbness in both legs since the time of his back injury.  The February 2010 examiner wrote that burning pain, numbness, paresthesias, weakness, and unsteadiness in the lower extremities were etiologically related to the claimed [back] disability.  

The VA examiner in August 2010 wrote that the Veteran's symptoms can be common to patients with a history of degenerative disc disease.  It is not uncommon for patients to have complaints of sciatica radiating to the lower extremity, otherwise known as radiculopathy symptoms.  EMG testing is utilized to determine nerve impairment or problems with motor function.  Based on diagnostic testing, there is no evidence of left lower extremity nerve impairment.  The examiner then concluded that the Veteran's current left lower extremity symptoms are less likely than not caused by or related to his service-connected lower back condition.  The examiner seems to suggest that patients can experience sciatica/radiculopathy symptoms even without EMG findings of nerve impairment.  Furthermore, the examiner's conclusion is incomplete without an explanation or alternate etiology for the symptoms the Veteran experiences.   

Regardless of whether the Veteran meets the clinical requirements for diagnosis of radiculopathy, he has symptoms and disability in his left lower extremity.  These symptoms have been objectively found by examiners on testing for reflexes and muscle strength and have not been attributed to any other condition, such as diabetes.  See VA examinations.  Therefore, the evidence is at least in equipoise to find that those symptoms are the result of his service-connected low back disability.  Following the guidance from Note (1) to the General Rating Formula for Disabilities of the Spine, the neurological abnormalities in the Veteran's left leg, associated with his back disability should be rated separately.  See 38 C.F.R. § 4.71a, DC 5242.  Service connection is warranted in this case for left lower extremity radiculopathy symptoms associated with degenerative osteoarthritis with multilevel disc disease of the lumbar spine.  

III. Rating analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson, 12 Vet. App. 119, 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by his senses.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Low back disability

The Veteran's back disability is currently rated 20 percent disabling based on Diagnostic Code (DC) 5242.  Diagnostic Code 5242 provides that the back disability should be rated using the General Rating Formula for the Spine.  38 C.F.R. § 4.71a.

Under the General Rating Formula for the Spine, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The criteria for a 50 percent rating are unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.  Note (1) of that section provides that associated neurological abnormalities are to be rated separately.  38 C.F.R. § 4.71a.  

Alternatively, a back disorder can be rated as intervertebral disc syndrome (IVDS) with incapacitating episodes.  Under that option, a 40 percent rating is warranted for incapacitating episodes having a total duration of less than six weeks but more than four weeks and a 60 percent rating is warranted if incapacitating episodes have a total duration of at least six weeks during the past 12 months.  There is no corresponding note allowing for the separate evaluation of any associated neurologic abnormalities.  38 C.F.R. § 4.71a.

The Board notes that the Veteran reported flare-ups during which he had to stay in bed.  The February 2010 examiner diagnosed IVDS.  Incapacitating episodes are considered by the alternate criteria for IVDS.  However, the examiner found no incapacitating episodes in the 12 months prior to the 2010 examination.  More importantly, the rating criteria for IVDS are inclusive of all spine symptoms.  See 38 C.F.R. § 4.71a, DC 5242.  If rated under those criteria, the Veteran could not receive a separate rating for right lower extremity radiculopathy symptoms.  See id.  In this case, the Veteran is better served by the 40 percent rating for his spine and separate ratings for his lower extremities than by one rating under the IVDS criteria.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

After review of the evidence, and resolving all doubt in the Veteran's favor, the Board finds that the criteria for a 40 percent rating for low back disability have been met throughout the rating period on appeal.  See 38 C.F.R. § 4.71a, DC 5242.

The evidence shows functional impairment and actual limitation of flexion to 30 degrees or less in the low back.  The August 2013 examiner found that the Veteran was unable to perform any test for low back flexion, meaning zero or no degrees of flexion.  The January 2009 examiner recorded flexion to 40 degrees with painful motion and after repetitive motion, increased pain and decreased range of motion by 5 degrees or flexion to 35 degrees.  The Veteran reported an additional limitation of 25 percent during flare-ups.  Twenty-five percent less motion from 40 degrees and 35 degrees is 30 and 26.25 degrees.  The February 2010 examiner recorded flexion to 50 degrees with objective evidence of pain.  The Veteran reported having flare-ups every day.  The examiner did not opine as to how the Veteran would be limited during a flare-up, but he found that the Veteran would experience severe effects on activities of chores, shopping, exercise, recreation, travel, bathing, dressing, toileting, and grooming.  

Considering the limitations reported during flare-ups and the January 2009 examiner's observations of additional limitation after repetition, the Board finds that the Veteran was functionally limited to 30 degrees of flexion during this period.  While the Veteran was able to flex his low back to 40 and 50 degrees during the January 2009 and February 2010 examinations, the Board resolves doubt in his favor and finds that he met the criteria for a 40 percent rating for his low back disability given the additional limitation after repetitive use and during flare-ups.  See 38 C.F.R. §§ 4.3, 4.71a, DC 5242.  The question of entitlement to a rating in excess of 40 percent will be addressed on remand.

GERD

The Veteran's GERD is rated noncompensably prior to August 12, 2013 and 10 percent thereafter.  His GERD is rated, by analogy, under 38 C.FR. § 4.114, Diagnostic Code (DC) 7346 for hiatal hernia.  Diagnostic Code 7346 allows for a 30 percent rating for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.   38 C.F.R. § 4.114, DC 7346.  A 10 percent rating is applicable to conditions with two or more of the symptoms listed in the 30 percent criteria of less severity.  Finally, the maximum, 60 percent disability requires pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of serious impairment of health. 

Following a review of the record, the Board concludes that the criteria for an initial compensable prior to August 12, 2013 and in excess of 10 percent thereafter for GERD have not been met.  See 38 C.F.R. § 4.114, DC 7346.  

Prior to August 12, 2013, the evidence shows only one symptom enumerated in the rating criteria.  During the February 2010 examination, the Veteran reported being in a constant state of nausea due to stress and medication for his nasal infection.  The February 2010 examiner found no history of vomiting, indigestion, heartburn, regurgitation, hematemesis, or melena.  In his June 2010 notice of disagreement, the Veteran reported constant nausea, daily vomiting, and constantly fighting the urge from his gag reflex.  Treatment records during this time do not show any consistent complaints of GERD symptoms or treatment.  The February 2010 examiner's finding and treatment records suggest that the Veteran did not experience vomiting as frequently as he reported.  Nausea with vomiting is analogous to the symptom of regurgitation enumerated in the rating criteria.  A 10 percent rating requires two or more symptoms.  The evidence does not show heartburn, difficulty swallowing, or substernal arm or shoulder pain during this period.  While vomiting is discussed in the 60 percent criteria, there is no evidence of material weight loss and hematemesis or melena with moderate anemia or other symptoms productive of considerable or serious impairment of health.  With fewer than two symptoms, the Veteran did not meet the criteria for a compensable rating during the period in question.  See 38 C.F.R. § 4.114, DC 7346.  

During the period beginning in August 2013, the evidence shows acid reflux, regurgitation, vomiting, and substernal arm pain but not symptoms severe enough to produce considerable or serious impairment of health.  The August 2013 examiner noted complaints of acid reflux, regurgitation, and mild vomiting once per year; the Veteran was on continuous medication for his GERD.  The examiner found no episodes of epigastric distress, dysphagia, pyrosis, substernal arm or shoulder pain, anemia, weight loss, nausea, hematemesis, or melena.  During the Board hearing in March 2017, the Veteran testified to having the urge to regurgitate most of the time, sometimes having to swallow bile in his throat, and having a creeping chest pain that radiates to his arm.  

The Veteran had two or more GERD symptoms, which satisfied the criteria for a 10 percent rating.  The 30 or 60 percent ratings consider symptoms of increased severity productive of considerable or serious impairment of health, but there is no evidence to suggest that the Veteran's symptoms created similar impairment of health.  For example, there is no evidence of systemic results such as material weight loss or anemia.  A May 2013 nutrition screen listed the Veteran as weighing 279 pounds with no unintentional weight gain or loss, the same as in September 2012 treatment.  He did not report weight loss.  The Veteran did not seek consistent treatment for GERD, which if sought would also suggest a more serious condition.  As such, the Veteran's GERD symptoms did not satisfy the criteria for a 30 or 60 percent rating.  See 38 C.F.R. § 4.114, DC 7346.

In reaching this determination, the Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran could not receive a higher rating under an analogous rating code.  See 38 C.F.R. § 4.114.  Apart from the staged ratings discussed, the Veteran had similar GERD symptomatology during the period on appeal and additional staged ratings are not appropriate.  See Fenderson, 12 Vet. App. at 126-127.  

MRSA with chronic dermatitis

The Veteran's MRSA with chronic dermatitis has been rated under Diagnostic Code 7806.  Diagnostic Code 7806 provides that a 10 percent rating is warranted for a skin disability covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is given for skin disabilities affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during a 12 month period.  A 60 percent rating is warranted for skin disabilities affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the prior 12 month period.  38 C.F.R. § 4.118.   

Based on the relevant medical and lay evidence of record, the Board finds that the criteria for a rating in excess of 30 percent prior to August 12, 2013 and in excess of 60 percent therefrom for MRSA with chronic dermatitis have not been met.  See 38 C.F.R. § 4.118, DC 7806.  The below granted month of temporary total disability based on convalescence is not affected by the ratings discussed here.  

The Veteran has MRSA with chronic dermatitis affecting his nares, groin, conjunctiva, and ears.  See August 2013 examination.  Prior to August 12, 2013, the evidence shows the Veteran had systemic treatment for a total duration of six weeks or more but not constantly.  A January 2010 treatment record shows that the Veteran reported getting MRSA-related blisters in his nose off and on for the prior two years.  He reported for treatment after he found another bump on the inner aspect of his left thigh. The provider prescribed Bactrim DC, an antibiotic, for 10 days and then Bactroban cream.  The VA examiner in February 2010 wrote that the Veteran had been treated with oral antibiotics about 10 times since his original admission for MRSA in September 2008.  He used Bactroban and Bacitracin cream constantly, but Bactroban and Bacitracin were topical creams, not corticosteroids or immunosuppressive drugs.  See February 2010 examination.  The examiner measured the amount of dermatitis as greater than five percent and less than 20 percent of the total body and none of the exposed areas.  

In his June 2010 notice of disagreement, the Veteran reported that he had been on constant or near-constant systemic therapy.  The Veteran did not identify the name of the treatment.  While the record shows constant topical treatment, the medications involved are antibiotics, as opposed to systemic therapy such as corticosteroids or immunosuppressives.  The February 2010 VA examiner noted that the Veteran has been treated with oral antibiotics 10 times since his original treatment, a period of approximately 18 months.  Ten treatments in 18 months are consistent with at least six weeks of treatment per year but not near-constant or constant treatment.  VA treatment records support the examiner's report of the frequency of treatment.  The Board finds VA records and the examination report more probative evidence for determining how frequently the Veteran had treatment that qualifies as systemic.  Additionally, the examiner found that the dermatitis covered less than 40 percent of the Veteran's body and less than 40 percent of the exposed areas.  Given the coverage of the dermatitis and frequency of systemic treatment, a 60 percent rating was not appropriate during this time.  See 38 C.F.R. § 4.118, DC 7806.

The essential question in regard to the Veteran's disability rating is not whether he received immunosuppressive or similar systemic therapy but how often he received those treatments.  As such, and given that the topical medications used constantly are antibiotics and not systemic therapy, the Court's holding in Johnson is not implicated by the facts of the Veteran's case.  See Johnson v. McDonald, 27 Vet. App. 497 (2016).

The August 12, 2013 examiner found that the Veteran's MRSA dermatitis required constant or near-constant treatment with multiple medications, including Clindamycin, which is an antibiotic.  Based on the August 2013 examination, the RO granted the Veteran a 60 percent rating for MRSA with dermatitis.  Sixty percent is the highest rating allowed under Diagnostic Code 7806.  38 C.F.R. § 4.118.  The Board considered all potentially applicable Diagnostic Codes in accordance with Schafrath, 1 Vet. App. at 589; however, the evidence does not show disfigurement or scars from MRSA that could be rated higher under another Diagnostic Code.  See 38 C.F.R. § 4.118.  Aside from the periods discussed, the evidence shows generally the same symptoms throughout the appeal such that additional staged ratings are not needed.  See Fenderson, 12 Vet. App. at 126-127.  

The Veteran has not made any arguments concerning extra-schedular evaluations or symptoms.  See Scott, 789 F.3d at 1381; see also Dickens, 814 F.3d at 1361.

IV. Temporary total rating

The Veteran asserts that he should be granted additional temporary total ratings for the MRSA complications that followed his hernia repair.

VA regulations provide for temporary total disability ratings based on convalescence when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. §  4.30.  In order to attain the temporary total disability rating, the Veteran must demonstrate that his service connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

Based on the evidence, the Board finds that the criteria for an additional month of total disability for convalescence resulting from the Veteran's hernia repair have been met.  The Veteran had an inguinal hernia repair in August 2007.  He was granted a temporary total disability rating for convalescence for September, the month after his procedure.  The Veteran contracted MRSA and was diagnosed and treated in September 2008.  The Veteran's MRSA infection has been associated with the hernia repair.  The MRSA infection was severe enough to warrant admittance to the hospital.  The Board finds MRSA and resulting treatment to be a severe postoperative residual of his hernia repair.  An October 2008 discharge summary shows that the Veteran was treated for 14 days with IV antibiotics, released with 14 days of oral medication, and advised with contact isolation for MRSA.  Based on the 14 days of in-patient IV treatment and 14 days of oral medication and contact isolation, the Board finds that the Veteran had an additional month of convalescence as a result of his hernia repair.  See 38 C.F.R. § 4.30.

VA treatment records show that the Veteran continued to have recurrences of MRSA but was treated with oral medications and creams.  The record does not show another hospital admission or IV treatment.  As such, no other periods are shown that would rise to the level of severe postoperative residual or convalescence.  See 38 C.F.R. § 4.30.       

V. TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Beginning in 2009, the Veteran was service-connected for major depressive disorder, degenerative osteoarthritis with multilevel disc disease of the lumbar spine, radiculopathy of the right lower extremity, GERD, and right hernia repair.  He since has been service-connected for MRSA and left lower extremity radiculopathy symptoms.  His combined rating was 70 percent or higher beginning December 30, 2009, and he met the threshold requirement for TDIU.  See 38 C.F.R. §§ 4.16(a), 4.25.  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

The criteria for compensation based on TDIU have been met from December 30, 2009.  See 38 C.F.R. § 4.16.  The question of entitlement to TDIU prior to December 30, 2009 is remanded.

The evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities beginning December 30, 2009.  According to his November 2015 application for TDIU, the Veteran had one year of college and stopped working fulltime in 2005.  He reported past jobs including working around the pool at a resort, as a courtesy officer at a condominium parking area, independent security contractor, bartender, and in a convention center putting up and taking down installations.  See Board hearing.  The Veteran's work history qualifies him generally for labor and customer service work.  The February 2010 examiner described the Veteran's usual occupation as manual labor and opined that he was fully unemployable for physical or sedentary labor based on his back and associated disabilities.  The Veteran is rated 50 percent for depression symptoms causing reduced reliability and productivity.  He could face difficulties focusing or staying on task when working independently.

Work similar to the Veteran's history as a pool attendant, security contractor, and convention center employee would require physical labor.  The February 2010 examiner found the Veteran unable to complete labor-related tasks due to his back.  The Veteran's work as a parking attendant and bartender would require prolonged sitting or standing and working independent of supervision.  The combination of effects from his back disability and depression would likely prevent employment in customer service positions.  Given the Veteran's work history and education, it is unlikely he is qualified for any other type of work.  The Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected back disabilities and depression beginning on December 30, 2009.  See 38 C.F.R. §§ 4.3, 4.16.


ORDER

Service connection for left lower extremity radiculopathy symptoms associated with the lumbar spine is granted.  

A 40 percent rating for the lumbar spine disability is granted.

An initial compensable prior to August 12, 2013 and in excess of 10 percent thereafter for GERD is denied.

Ratings in excess of 30 percent prior to August 12, 2013 and in excess of 60 percent therefrom for MRSA with chronic dermatitis are denied.  

An additional one month of temporary total rating for postsurgical convalescence is granted.

TDIU compensation from December 30, 2009 forward is granted.

REMAND

With respect to the dental treatment claim, 38 C.F.R. § 3.381 provides that the Veterans Benefits Administration (VBA) will adjudicate a claim of service connection of a dental disorder for treatment purposes after the Veterans Health Administration (VHA) determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  The claims file does not appear to include any determination by VHA on the Veteran's eligibility for dental care.  Neither the May 2008 rating decision nor the December 2009 has Statement of the Case mentioned referral of the issue to VHA.  Remand is necessary for referral to VHA.

Regarding the lower extremity radiculopathy symptoms, the AOJ has not yet considered or assigned ratings or effective dates for the left lower extremity and must do so before the Board can adjudicate that issue.  Furthermore, findings from the August 2013 examinations for the back and peripheral nerves are inconsistent.  Specifically, the back examination report shows hypoactive reflexes on the right side and a normal sensory examination except in the left foot or toes.  The peripheral nerve examination conducted on the same day found paresthesias/dysesthesias in both lower extremities, normal reflexes, and decreased sensation in the right foot/toes.  The examiner then found that all lower extremity nerve groups were affected.  Moreover, the February 2010 examiner recorded reduced thigh muscle strength as 3/5 on the right and 4/5 on the left and hypoactive reflexes at the left and right knees and ankles.  A new examination would better enable the Board to determine the Veteran's disability picture.

As to the back disability, the Board notes the Court's holding in Correia that measurements should include passive range of motion and whether the veteran experiences pain with weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Here, however, to meet the requirements for the next highest rating, the evidence must show ankylosis in the spine.  See 38 C.F.R. § 4.71a, DC 5242.  The measurements requested by the Court in Correia would not assist the Veteran in proving such criteria for a higher rating.  Instead, the Board remands the issue of the Veteran's back disability rating because evidence from the remanded lower extremity claims may have a bearing on his back claim.  Thus, the issues are intertwined.  Similarly, the question of whether the Veteran meets the criteria for TDIU prior to December 30, 2009 depends on the outcome of the rating determinations for the back and lower extremities.  That issue is also remanded.

For the hernia disability, an additional examination, including one for the surgical scar, would be helpful to determine the Veteran's accurate disability picture.  The examiners in January and March 2009, February 2010, and August 2013 found no hernia after the procedure to repair the inguinal hernia.  During the January 2009 and February 2010 examinations, the Veteran reported groin pain, an itchy scar, sensation of pressure and weakness at the site of the hernia repair, and inability to perform heavy lifting.  The February 2009 examiner found that the hernia caused moderate effect on chores, recreation, and toileting; mild effect on shopping, traveling, bathing, and dressing; and prevented exercise and sports.

Finally, the Veteran asserts that the date for service connection for MRSA should be the date of his hernia repair.  Generally, the effective date of a grant of benefits will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The Veteran filed a claim for hernia repair on September 19, 2007.  While MRSA has been associated with the right hernia repair, the evidence shows that he had the hernia repair surgery in August 2007 and he was not diagnosed or treated for MRSA until September 2008.  A medical opinion is necessary to determine when during that year timeframe MRSA developed and entitlement arose.

Accordingly, the case is REMANDED for the following action:

1. Refer the claim of service connection for dental treatment for missing or damaged teeth to VHA for a determination.

2. Obtain and associate with the claims file any outstanding VA treatment records.

3. After completing (2) above, schedule the Veteran for examinations for his back and lower extremities.  The examiner should measure and record all subjective complaints and objective findings, review the claims file, and address the following:

a. Please review the prior examinations from August 2013, February 2010, and January 2009.  Attempt to reconcile any discrepancies in the testing done during those examinations.  For example, the February 2010 and August 2013 back examinations found hypoactive reflexes in the lower extremity joints while the August 2013 peripheral nerve examination did not.

b. The August 2013 examiner found all lower extremity nerve groups affected.  Identify which nerve group or groups are the main source of disability in the lower extremities and explain if there are overlapping symptoms caused by the affected groups.  

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4. After completing (2) above, schedule the Veteran for an examination for his hernia disability and postsurgical hernia scar.  The examiner should measure and record all subjective complaints and objective findings and review the claims file.  The examiner should also provide an opinion on the development of MRSA after the hernia repair or ask for an opinion from an appropriate specialist to answer the following:

a. The Veteran requested an earlier effective date for the grant of service connection for MRSA.  MRSA has been associated with the Veteran's inguinal hernia repair.  However, the hernia repair took place in August 2007 and the Veteran did not discover the abscess and seek treatment for MRSA until September 2008.  What is earliest possible date of development of a MRSA infection/disability?

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

5. Issue a supplemental statement of the case with consideration of all relevant evidence and return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


